Citation Nr: 9910046	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of excision 
of hyperplastic colon polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from June 1956 to May 
1958 and from June 1960 to August 1990.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., which, 
in pertinent part, denied service connection for hyperplastic 
colon polyps.  The veteran has since moved to the 
jurisdiction of the RO in St. Petersburg, Florida.  
Additional evidentiary development is needed prior to further 
disposition of the veteran's claim. 

It is appropriate to provide the veteran another VA physical 
examination.  His service medical records showed that two 
hyperplastic colon polyps were excised in July 1990.  The 
polyps were located at 15 and 25 centimeters in the colon.  
The VA examination conducted in July 1991 did not include 
appropriate testing to determine whether the veteran had a 
colon disorder.  Thereafter, in December 1993, the veteran 
had three colon polyps excised, which the biopsy report 
indicated were hyperplastic.  It was also noted that 
diagnoses included diverticulosis. 

The Board does not currently have sufficient medical evidence 
upon which to base a decision.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).  It is unclear whether the veteran has any 
residuals from the inservice excision of colon polyps.  It is 
also unclear whether the removal of colon polyps 
approximately 40 months after the veteran's retirement from 
service or the finding of diverticulosis was related to the 
inservice removal of hyperplastic colon polyps.  It is 
therefore necessary that a medical examiner review the claims 
file, including the veteran's service medical records, and 
render these opinions. 

The veteran indicated in his substantive appeal that the 
December 1993 excision of colon polyps was conducted at the 
United States Naval Hospital in Bethesda after an annual 
physical showed the polyps upon sigmoidoscopy.  The medical 
records from the annual physical or the surgery have not been 
obtained.  These records may be relevant to the veteran's 
claim, and an effort to obtain them is therefore warranted.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request that the veteran complete the 
necessary release(s) for the United 
States Naval Hospital in Bethesda, 
Maryland, for surgery conducted in 
December 1993 and for the medical 
facility/doctor that conducted the annual 
physical, including the sigmoidoscopy, 
during which polyps were diagnosed, so 
that the RO may request these records.  
If the RO is unable to obtain any of 
these records, tell the veteran and his 
representative, so that they will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After obtaining as many of the above 
listed records as possible, schedule the 
veteran for a VA physical examination 
with the appropriate specialist to 
evaluate his colon disorder(s).  The 
claims file and a copy of this remand are 
to be made available to the VA examiner 
for review, and the examiner should 
indicate in the report that he or she 
examined the claims folder.

All tests deemed necessary by the 
examiner should be conducted to determine 
the nature and etiology of any current 
colon disorder.  The examiner should 
discuss the prior medical evidence and 
integrate the previous findings and 
diagnoses with any current findings.  

Prior to rendering the following opinion, 
the examiner should specifically review 
the veteran's service medical records, 
including removal of colon polyps in 
1990, and the records from December 1993 
showing removal of colon polyps and 
diagnosis of diverticulosis.  The 
examiner is asked to express opinions as 
to (a) whether the veteran currently has 
any residuals from the inservice excision 
of hyperplastic colon polyps, and (b) 
whether it is as likely as not that the 
excision of colon polyps in December 1993 
and/or diagnosis of diverticulosis is 
etiologically related to the veteran's 
military service.  The complete medical 
rationale for any opinion is to be 
provided.

3.  Thereafter, review the claims folder 
and ensure that the examination report 
includes fully detailed descriptions and 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for residuals of excision of hyperplastic 
colon polyps, with consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


